HAMILTON, J.
ROADS & HIGHWAYS
(520 C2b) Under 6910, 6911 GC., only preliminary resolution declaring necessity of road improvement initiated without petition, not each step in proceedings, requires unanimous vote of county commissioners.
(520 C) Failure to give notice of passage of resolution declaring necessity of road improvements involving expenditure of about $225,000, under 6912 GC., held fatal to proceedings; exception of “cases of reconstruction or repair,” etc., not applying to contract of such magnitude.
(520 M) County commissioners’ resolution declaring necessity of proceedings for “constructing, improving, and repairing” road eliminated question of “reconstruction” within_ exception to requirement of 6912 GC., that notice of pas-*600sa¿e of resolution be given, even if technical meaning be given words “reconstruction” and “repair” in such exception.
(520 M) Words “reconstruction” and “repair” in 6912 GC., excepting such cases from requirement of notice of passage of resolution declaring necessity for road improvement, should be given ordinary and reasonable construction in relation to things to be accomplished.
(520 T) Right of citizens to appear before legislative body to protest and object to proposed legislation, especially when involving questions of taxation, is reserved by both national and state Constitutions, so as to entitle taxpayer to notice of county commissioners’ passage of resolution declaring necessity for road improvement in manner provided by 6912 GC.
(520 T) 6912 GC., will be construed strictly in favor of citizen taxpayers, so far as exception of cases of reconstruction or repair from requirement of notice of county commissioners’ passage of resolution declaring necessity for road improvement is concerned.
(520 C2a) County auditor’s failure to file certificate, required by 5660 GC., that money required for payment of obligation incurred or appropriation made by county commissioners is in treasury to credit or fund from which it is to be drawn or in process of collection, held fatal to proceedings for improvement of roads, under Sect. 5661, though it was to be paid for from sale of bonds.
STATUTES
(550 D) Duty of courts is to see that clearly expressed requirements of statutes are strictly followed, though it sometimes works a hardship.
ROADS & HIGHWAYS
(520 C2a) While no particular form of certificate by county auditor under 5660 GC., that money required for payment of obligation incurred or appropriation by county commissioners is in treasury or in process of collection is required, it must contain matter required by statutes, and suggestion that clerk, of board of commissioners filed certificate, and that auditor filed some writing in reference to bonds having been sold, is insufficient.
(Cushing and Buchwalter, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.